Case 18-34808-SLM              Doc 1015       Filed 07/29/20 Entered 07/29/20 15:51:18                            Desc Main
                                             Document     Page 1 of 4



 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Joseph J. DiPasquale, Esq.
 Eric S. Chafetz, Esq.                                                               Order Filed on July 29, 2020
                                                                                     by Clerk,
 Michael Papandrea, Esq.                                                             U.S. Bankruptcy Court
 John P. Schneider, Esq.                                                             District of New Jersey
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Administrative and
 Priority Claims Agent

                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW JERSEY


 In re:                                                         Chapter 11

 FRANK THEATRES BAYONNE/SOUTH                                   Case No. 18-34808 (SLM)
 COVE, LLC, et al.,1, 2

                              Debtors.                          Jointly Administered


             STIPULATION AND CONSENT ORDER RESOLVING CLAIM NO. 93
                      FILED BY THE CITY OF MOUNT AIRY (NC)

          The relief set forth on the following pages, numbered two (2) through four (4), is hereby

 ORDERED.
 DATED: July 29, 2020


 1 Prior to the Effective Date of the Modified Plan (as defined herein), the Debtors in these Chapter 11 cases (the “Chapter 11
 Cases”) and the last four digits of each Debtor’s taxpayer identification number were as follows: Frank Theatres Bayonne/South
 Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank Management LLC (0186); Frank Theatres, LLC (5542);
 Frank All Star Theatres, LLC (0420); Frank Theatres Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank
 Theatres Kingsport LLC (5083); Frank Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC
 (9724); Frank Theatres Rio, LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres
 Mt. Airy, LLC (7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres
 Shallotte, LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC (1135); Frank Entertainment
 Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality Saucon Valley LLC (8570); Frank Hospitality
 York LLC (6617); and Galleria Cinema, LLC (2529).
 2Upon the Effective Date of the Modified Plan (as defined herein), the presently operating Reorganized Debtors are as follows:
 Frank Entertainment Group, LLC; Frank Management, LLC; Frank Theatres York, LLC; Frank Hospitality York, LLC; Frank
 Theatres Delray, LLC; Frank Theatres Parkside Town Commons, LLC; Frank Blacksburg, LLC; Frank Theatres Southern Pines,
 LLC; Frank Theatres, LLC; and Frank Management, LLC.
Case 18-34808-SLM           Doc 1015     Filed 07/29/20 Entered 07/29/20 15:51:18                     Desc Main
                                        Document     Page 2 of 4
 Page 2 of 4
 Debtor: Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.: 18-34808 (SLM)
 Caption: Stipulation and Consent Order Resolving Claim No. 93 Filed by the City of Mount Airy (NC)

         THIS MATTER comes before the United States Bankruptcy Court for the District of

 New Jersey (the “Court”) upon the objection of Moss Adams LLP (the “Administrative and

 Priority Claims Agent”) to proof of claim no. 93 ( “Claim No. 93”) filed by the City of Mount

 Airy, North Carolina (the “City,” and together with the Administrative and Priority Claims

 Agent, the “Parties”); and the Court having jurisdiction to consider this matter pursuant to 28

 U.S.C. §§ 157 and 1334; and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408

 and 1409; and consideration of this matter being a core proceeding pursuant to 28 U.S.C. §

 157(b); and it appearing that proper and adequate notice of the dispute has been given and that

 no other or further notice is necessary; and upon the record herein and the agreement of the

 Administrative and Priority Claims Agent and Cotton, the Court having determined that the relief

 provided for herein is in the best interests of the Debtors, their estates, and creditors; and after

 due deliberation and good and sufficient cause appearing therefor;3

         IT IS HEREBY ORDERED THAT:

         1.       Claim No. 93 filed by the City is hereby reduced and deemed allowed as a

 Priority Tax Claim against the estate of Frank Theatres Bayonne/South Cove, LLC in the amount

 of $20,869.69 (the “Allowed Claim”).

         2.       Notwithstanding the treatment of the Allowed Claim in the Debtors’ Modified

 Plan, the Allowed Claim shall be paid within ten (10) business days of this Court’s approval and

 entry of this Stipulation and Consent Order.

         3.       The City agrees that it will not file or assert any additional claims (as this term is

 defined in Bankruptcy Code § 105(5)) against any of the Debtors in these Chapter 11 Cases.
 3
   Unless otherwise defined, all capitalized terms herein shall have the meaning ascribed to them in the Modified
 First Amended Plan of Reorganization of Frank Theatres Bayonne/South Cove, LLC, et al., Pursuant to Chapter 11
 of the Bankruptcy Code as confirmed by an Order of the Court entered on October 29, 2019 (the “Modified Plan”)
 [Docket No. 783].
Case 18-34808-SLM          Doc 1015     Filed 07/29/20 Entered 07/29/20 15:51:18                  Desc Main
                                       Document     Page 3 of 4
 Page 3 of 4
 Debtor: Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.: 18-34808 (SLM)
 Caption: Stipulation and Consent Order Resolving Claim No. 93 Filed by the City of Mount Airy (NC)

 Excluding the Allowed Claim, any other claim (as this term is defined in Bankruptcy Code §

 105(5)) filed or asserted by the City against any of the Debtors in these Chapter 11 Cases is

 hereby automatically expunged without any further action necessary.

         4.      The Administrative and Priority Claims Agent, the Debtors, the Debtors’ claims

 and noticing agent, Prime Clerk LLC, and the Clerk of this Court are each authorized to take any

 and all actions that are necessary or appropriate to give effect to this Stipulation and Consent

 Order, including reducing the amount of Claim No. 93 as set forth in paragraph 1 of this

 Stipulation and Consent Order.

         5.      The terms set forth in this Stipulation and Consent Order are the entire agreement

 between the Parties and may only be modified in a writing signed by the Parties.

         6.      THE PARTIES EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY

 OF ANY DISPUTE ARISING UNDER, OR RELATING TO, THE SETTLEMENT SET

 FORTH IN THIS STIPULATION AND CONSENT ORDER.

         7.      Each of the Parties hereto consents to the jurisdiction of the Court to adjudicate

 any and all disputes arising under or relating to this Stipulation and Consent Order.

         8.      The terms of this Stipulation and Consent Order shall be governed by, and

 construed and interpreted with, the laws of the State of New Jersey without regard to any conflict

 of law provisions.

         9.      This Stipulation and Consent Order shall be binding upon the Parties hereto and

 any of their successors, representatives, and/or assigns.

         10.     This Stipulation and Consent Order may be executed in counterparts and all

 executed counterparts taken together shall constitute one document.
Case 18-34808-SLM          Doc 1015     Filed 07/29/20 Entered 07/29/20 15:51:18                  Desc Main
                                       Document     Page 4 of 4
 Page 4 of 4
 Debtor: Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.: 18-34808 (SLM)
 Caption: Stipulation and Consent Order Resolving Claim No. 93 Filed by the City of Mount Airy (NC)

         11.     This Stipulation and Consent Order has been drafted through a joint effort of the

 Parties and, therefore, shall not be construed in favor of or against any of the Parties. The terms

 of this Stipulation and Consent Order shall be deemed to have been jointly negotiated and

 drafted by the Parties.

         12.     Notwithstanding the applicability of any of the Federal Rules of Bankruptcy

 Procedure, the terms and conditions of this Stipulation and Consent Order shall be immediately

 effective and enforceable upon its entry.

         13.     The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation of this Stipulation and Consent Order.



 Dated: July __, 2020

 STIPULATED AND AGREED:

 LOWENSTEIN SANDLER LLP                                CAMPBELL LAW GROUP, PLLC


 By: /s/ Eric Chafetz                                  By: /s/ Hugh Campbell
 Eric S. Chafetz, Esq.                                 Hugh B. Campbell, III, Esq.
 One Lowenstein Drive                                  235 E. Independence Blvd.
 Roseland, New Jersey 07068                            P.O. Box 1846
 Telephone: (973) 597-2500                             Mount Airy, NC 27030
 Facsimile: (973) 597-2400                             Telephone: (336) 719-1700
 E-mail: echafetz@lowenstein.com                       E-mail: hugh@clgnc.com

 Counsel to the Administrative and                     Counsel to the City of Mount Airy (NC)
 Priority Claims Agent
